Case 19-22020   Doc 234-1   Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Exhibit
                            Exhibits 1 -3 Page 1 of 16
Case 19-22020   Doc 234-1   Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Exhibit
                            Exhibits 1 -3 Page 2 of 16
Case 19-22020   Doc 234-1   Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Exhibit
                            Exhibits 1 -3 Page 3 of 16
Case 19-22020   Doc 234-1   Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Exhibit
                            Exhibits 1 -3 Page 4 of 16
Case 19-22020   Doc 234-1   Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Exhibit
                            Exhibits 1 -3 Page 5 of 16
Case 19-22020   Doc 234-1   Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Exhibit
                            Exhibits 1 -3 Page 6 of 16
Case 19-22020   Doc 234-1   Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Exhibit
                            Exhibits 1 -3 Page 7 of 16
Case 19-22020   Doc 234-1   Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Exhibit
                            Exhibits 1 -3 Page 8 of 16
Case 19-22020   Doc 234-1   Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Exhibit
                            Exhibits 1 -3 Page 9 of 16
Case 19-22020   Doc 234-1   Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Exhibit
                            Exhibits 1 -3 Page 10 of 16
Case 19-22020   Doc 234-1   Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Exhibit
                            Exhibits 1 -3 Page 11 of 16
Case 19-22020   Doc 234-1   Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Exhibit
                            Exhibits 1 -3 Page 12 of 16
Case 19-22020   Doc 234-1   Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Exhibit
                            Exhibits 1 -3 Page 13 of 16
Case 19-22020   Doc 234-1   Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Exhibit
                            Exhibits 1 -3 Page 14 of 16
Case 19-22020   Doc 234-1   Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Exhibit
                            Exhibits 1 -3 Page 15 of 16
Case 19-22020   Doc 234-1   Filed 10/23/20 Entered 10/23/20 09:31:17   Desc Exhibit
                            Exhibits 1 -3 Page 16 of 16
